185 U.S. 54 (1902)
FRENCH-GLENN LIVE STOCK COMPANY
v.
COLWELL.
No. 125.
Supreme Court of United States.
Argued January 20, 21, 1902.
Decided April 7, 1902.
ERROR TO THE SUPREME COURT OF OREGON.
*55 MR. JUSTICE SHIRAS delivered the opinion of the court.
The French-Glenn Live Stock Company, a corporation of the State of California, brought an action in the Circuit Court of Harney County, State of Oregon, against James Colwell, to to recover lands in possession of the latter, under the homestead laws of the United States. There was a verdict and judgment in favor of the defendant, and that judgment was affirmed by the Supreme Court of Oregon. A writ of error was sued out to this court.
The questions of fact and law in this case are similar to those in the case of French-Glenn Live Stock Company v. Alva Springer, just decided, and, for the reasons expressed in the opinion in that case the judgment of the Supreme Court of Oregon is
Affirmed.
MR. JUSTICE HARLAN took no part in this decision.